[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 356 
The unanimous affirmance of the judgment recovered by the plaintiffs deprives this court of jurisdiction to review the questions of fact in the case. We are required to presume that the evidence supports the facts upon which the referee based his decision. It is evident that the referee considered that he was making the "concise" or "short decision," as it is now commonly called, permitted by sec. 1022 of the Code and I think it should be regarded as such, in view of the characterization given to it by himself. But it is not, in my opinion, very material how the form of the report is regarded. Although if in the general, or "short," form, it would be allowed the effect of a verdict, with all the presumptions in its support, in its present form, the decision is quite full enough for the purpose of supporting the judgment and there were no other findings requested. I entertain no doubt, but that whatever questions of fact are involved in the decision below, they are conclusively settled and beyond our review.
The first question of law which is presented is as to the effect of the plaintiffs' failure to comply with the provisions of chapter 602 of the Laws of 1892; which, in section six, after the requirements as to registration, state that "after the first day of March, 1893, it shall not be lawful for any person to engage in, or carry on the trade, business or calling of an employing or master plumber in any of the cities of this state unless his name and address shall have been registered as above provided." I think there can be no doubt but that the effect of the violation of the statute was to preclude them from enforcing a recovery upon their contracts, while in default. If it was made unlawful for them to carry on their business, without having previously registered their names and addresses with the board of health, they certainly were disabled from compelling payment for work performed by them in violation of the statute.
In the next place, it is argued for the appellant that this *Page 359 
was an entire contract between the plaintiffs and the defendant and that, being tainted by the illegality referred to above, no recovery could be had by the plaintiffs with respect to the items of work other than their own work, and which they had, under the defendant's instructions, employed other mechanics to perform and for which they had paid. The plaintiffs' employment by the defendant was oral and whether, with respect to all the kinds of work, which was required to be done in the defendant's house, the contract with the plaintiffs was entire in its nature, or whether, with respect to work other than plumbing and to be done by other mechanics, it was severable, was a question of fact to be determined upon the evidence. It depended upon the intention of the parties and, the contract not being in writing, that was to be discovered by a consideration of their agreements and of their acts, and of all the circumstances under which the plaintiffs were employed by defendant. (2 Parsons on Contracts, 517; Ming v. Corbin, 142 N.Y. 334.)
The referee's decision is that the plaintiffs were employed as master plumbers to do some plumbing work and that it was only after that work had been proceeded with, that "other work, mason work, carpenter work and painting work, etc., was found to be necessary," which the defendant instructed the plaintiffs to have done. From his decision, it appears that the work to be done in defendant's house consisted of separate jobs, calling for different mechanical employments, and while it was possible that the whole work might have been contracted for under an entire contract, the referee has not so found and his decision negatives, and precludes, the idea of a contract of that nature having been made. While the plaintiffs were unable to recover for whatever remained unpaid upon their own plumbing work, they were not precluded from recovering for items paid by them for the work done for defendant by other mechanics, whom they had called in. The question then is presented, whether the payment by the defendant of the sum of $2,000, upon the completion of the work, to the plaintiffs was illegally applied upon their plumbing *Page 360 
bill. The appellant contends that it should have been applied upon the other items. This, also, was a question of fact to be determined upon the evidence, whether the sum of $2,000, was voluntarily paid by the defendant upon the plumbing bill, or not. It was quite competent for him to do so; notwithstanding the unenforceable nature of the obligation, from the violation of the statute.
The plaintiffs had performed their work and the defendant had had the benefit of it. If the latter chose to pay for it, the payment could not be revoked. He might have contested the demand for payment of the plumbing work by reason of the illegality of the contract for its performance; but he did not do so and, therefore, the court will leave the parties as they are. (Burt
v. Place, 6 Cowen, 431; Knowlton v. Congress  Empire SpringCo., 57 N.Y. 518.) The decision was that when, on February 19, 1895, the defendant paid to the plaintiffs $2,000, upon the bill they then presented to him and, at the same time, refused to approve for payment the items of the bill rendered "for workother than plumbing work," there was on the former's part a voluntary payment of money to the plaintiffs for application by them upon their own items of work. In my opinion, the language of the decision is incapable of any other meaning and the referee's conclusion, that the plaintiffs were free to apply this $2,000 on account of their plumbing bill, was perfectly correct.
I do not consider that there are any other serious questions, which demand consideration from us, and, therefore, I advise that the judgment be affirmed, with costs.
PARKER, Ch. J., O'BRIEN, HAIGHT, LANDON, CULLEN and WERNER, JJ., concur.
Judgment affirmed. *Page 361